 
 
EMPLOYMENT AGREEMENT
 
 
made by and between
 
Stendal Pulp Holding GmbH, Berlin / Arneburg,
 
(hereinafter referred to as the "Company")
 
and


Mr. Wolfram Ridder, Am Eisenbuhl 7,
95152 Selbitz
 
(hereinafter referred to as "Managing
Director")


 


 
 
§l
Functions and Responsibilities
 
 


 
 

1.     
Mr. Ridder has shareholder's resolution of March 7, 2002 appointed managing
director ("Geschäftsführer") of the Company. In such capacity he is responsible
for the joint representation of the Company to third parties together with
another managing director; Mr. Ridder is in charge of certain activities
relating to the Company's investment in Zellstoff Stendal GmbH ("ZSG"),
including project coordination/implementation, finance and subsidies. Mr. Ridder
shall also review business opportunities, handle banking and government
relations in Germany for the Company and certain of its affiliates and
coordinate carbon credit, currency, interest rate and pulp hedging and trading
for the Company and certain of its affiliates; the Company may assign the
Managing Director to additional positions with affiliates of the Company which
positions the Managing Director agrees to fill out without additional
compensation.

 

2.    
The Managing Director shall report to the Company and its shareholder's meeting.

 

--------------------------------------------------------------------------------


 

3.     
The Managing Director's office locations are Berlin and Arneburg.

 
§2.
Term of Agreement
 

1.     
This agreement is effective from May 1, 2006 and replaces all earlier agreements
between the parties and replaces the earlier agreement between the Managing
Director and ZSG. For the purpose of German statutory law the Company
acknowledges the Managing Director’s length of service period as a Managing
Director of ZSG (Anrechnung von Vordienstzeiten) since September 1, 2002.

 

2.     
This agreement is entered into for indefinite time.

 

3.     
This agreement may be terminated by the parties as of June 30 or December 31 of
any year by giving six (6) months' notice; in case of a direct or indirect
change in majority ownership of the Company the notice period will increase to
twelve months. Termination without prior notice due to serious breach of this
contract or illegal actions remains unaffected. The termination notice for
termination of this agreement has to be in writing. For the purposes of this
subsection, "change in majority ownership" means the acquisition by a party of
50.1% or more of the voting shares of the applicable corporation.

 

4.     
If termination notice is given with respect to this agreement, no matter by
which party, the Company is entitled to suspend the Managing Director's
obligation to perform services for the Company until the actual termination
date. The Company shall be no longer obligated to pay to the Managing Director
compensation under this agreement to the extent that the Managing Director
receives compensation from any new full time employment that he may enter into
before such actual termination date.

 

5.     
This agreement shall terminate without expressed termination notice at the end
of the month in which the Managing Director completes his 65th year of life.

 
§3
Compensation
 

1.     
The Managing Director shall as compensation for his services receive an annual
gross salary of EUR 247,200. - (in words: two hundred forty-seven thousand two
hundred Euro). The annual salary shall be paid in twelve equal instalments at
the end of each calendar month under withholding of applicable tax and social
security deductions (statutory pension plan, unemployment insurance). The
Managing Director shall also be entitled to a one time equalization payment of
EUR 600 (in words: six hundred Euro).

 
 

--------------------------------------------------------------------------------


 

2.     
Additionally the Managing Director is entitled to a yearly bonus payment up to a
maximum of 25% of the base salary under item 1 above, depending on targets
mutually agreed between the Managing Director and Mercer International Inc.'s
CEO Jimmy Lee for each business year.

 

3.     
The Company will entertain - directly or indirectly through its subsidiary ZSG -
a deferred compensation scheme (Unterstützungskasse) which shall be served by
the Managing Director transfer payments from amounts paid under §3.1 or §3.2 and
in amounts at the Managing Director’s discretion.

 

4.     
The Company may choose to effect any whatsoever payments, compensations or other
benefits indirectly through ZSG human resource department without any prejudice
to its obligations towards the Managing Director under this agreement.

 

5.     
Other than as set out herein, all participation by the Managing Director in any
deferred compensation scheme offered by ZSG pursuant to subsection 3 above shall
be provided at no cost to ZSG and all payments, compensations or benefits
payable by ZSG to the Managing Director pursuant to subsection 4 above shall be
made at no cost to ZSG, and in each such case the Company agrees to reimburse
ZSG for such costs, payments, compensations or benefits, if any; provided that
to the extent that the Managing Director provides services to ZSG for which ZSG
has agreed to pay a fee, compensation or benefit to the Company or to the
Managing Director, such amounts shall be to the account of ZSG and need not be
reimbursed by the Company to ZSG.

 
§4
Compensation in Case of Incapacitation
 

1.     
In case of temporary incapacitation of the Managing Director caused by illness
or another reason for which the Managing Director is not responsible, statutory
law is applicable for the continuation of compensation payments. After expiry of
such 6 weeks of statutory sick pay the company will pay the difference between a
statutory sick pay and the net monthly payment to the managing director for a
period of further 20 weeks.

 

2.     
Subject to Section 6, Subsection 6 below, the Company agrees to take or have the
Managing Director take out for the Managing Director an insurance with a
coverage of EUR 1,500,000. - in case of death and EUR 2,000,000. - in case of
disability.

 

--------------------------------------------------------------------------------


 
§5
Vacation
 
The Managing Director is entitled to an annual vacation of thirty (30) working
days (one week = five working days). The time during which such vacation is
taken shall be decided after the consultation with the Company.
 
§6
Other Benefits
 

1.     
The Managing Director shall, for the performance of his function under this
Agreement, be provided with a Company car with a maximum value of 60,000. - €
which he may also use for personal purposes. All necessary running costs shall
be born by the company. The income tax on the monetary advantage of the private
use shall be paid by the Managing Director.

 

2.     
Expenses which the Managing Director will incur in performing his
responsibilities under this Agreement, including travel and other expenses,
shall be reimbursed if supported by individual vouchers.

 

3.     
Subject to Subsection 6 below, the Managing Director is entitled to
reimbursement his costs of private health insurance and disability insurance
against invoice.

 

4.     
The Company will provide the Managing Director with a mobile telephone.

 

5.     
The Company will, at its expenses, take out Director's and Officers liability
insurance coverage for the managing director up to an amount of € 5,000,000.-
for each case.

 

6.     
The maximum cost to the Company of providing the insurance coverage described in
Section 4, Subsection 2 above and for fulfilling the reimbursement obligations
described in Section 6, Subsection 3 above (the "Insurance Benefits") shall be
an aggregate of EUR 1,300. per month (the "Cap Amount"). In the event that the
cost of providing the Insurance Benefits exceeds the Cap Amount, the insurance
coverage provided by the Company will be reduced to such levels as the Company
may elect, such that all costs in respect thereof fit within the Cap Amount and
the Company may deny any claims for reimbursement that would cause Insurance
Benefits costs to exceed the Cap Amount.

 

--------------------------------------------------------------------------------


 
§7
Additional Employment, Non-
 
Competition Clause
 

1.     
The Managing Director shall devote his full attention and time, as well as
professional knowledge and experience, exclusively to the Company. The
acceptance of any compensated or non-compensated additional employment as well
as of the service on supervisory or advisory boards or similar positions is
subject to the prior written consent of the shareholder's meeting.

 

2.     
During the time of his employment with the Company the Managing Director shall
not engage, directly or indirectly, in any venture, business or enterprise which
competes with the Company.

 
§8
Confidentiality
 
The Managing Director agrees that he will keep all affairs of the Company
absolutely confidential to third parties. This obligation shall survive the
termination of the services for the Company.
 
§9
Records
and other Company Property
 
When leaving the service of the Company, or after being suspended from his
obligation to render services pursuant to Section 2, Subsection 4, the Managing
Director agrees to return to the Company any and all documents, correspondence,
records, drafts and the like which concern Company matters and which are still
in his possession, The Managing Director is not entitled to exercise a right of
retention with respect to such records and objects.
 
§10
Final Provisions
 

1.     
Amendments and additions to this Agreement, including this provision, must be in
writing. There are no oral side agreements to this Agreement. This Agreement
supersedes all earlier agreements.

 


--------------------------------------------------------------------------------


 

2.     
Should any provision off this Agreement become wholly or in. part invalid, the
remaining parts of this Agreement shall not be affected. The invalid provision
shall be replaced in such case by such valid provision which comes as close as
possible to the economic intent of the parties.

 
 
Berlin, October 2, 2006      
Place, date
 
 
Stendal Pulp Holding GmbH, represented            /s/ Wolfram Ridder           
by its
shareholders                                                                            
Wolfram Ridder
 
 
Mercer International Inc.  
 
Per          /s/ Jimmy S. H. Lee             
 
       Chief Executive Officer      